El Jtjez Asociado Se. Wole,
emitió la opinión del tribunal.
María Medina, en representación de su menor hijo Agus-tín Medina, presentó una demanda de filiación contra la Su-cesión de Jesús Bird y Arias y otros. Dictada sentencia a favor de los demandados, es la demandante quien comparece como apelante en esta corte y alega la comisión de varios errores. En los dos primeros señalamientos se alega que la corte inferior cometió error al no considerar como confesados ciertos párrafos de la demanda toda vez que no fueron debi-damente negados en la contestación. La apelante puede o no tener razón en cuanto a estos señalamientos de error pero no estamos satisfechos con la argumentación de los mismos y como la apelante aún estaría en la necesidad de tener que probar las alegaciones de los párrafos cuarto y sexto de la demanda sólo consideraremos el punto de si las alegaciones de estos párrafos fueron suficientemente probadas. Los pá-rrafos cuarto, quinto y sexto de la demanda son como sigue:
“IV. Que Agustín Medina ba sido el fruto de las relaciones amo-rosas que la demandante sostuvo con don Jesús Bird y Arias, con quien vivió en concubinato y bajo el mismo techo por algunos años.
“V. Que la demandante y Jesús .Bird Arias, al tiempo de la concepción y del nacimiento de Agustín Medina, se hallaban en ap-titud legal, y sin impedimento alguno, para contraer matrimonio, por ser ambos solteros.
“VI. Que las relaciones amorosas de la demandante con Jesús Bird Arias fueron continuas y públicas, teniendo por hijo suyo el Sr. Bird Arias a Agustín Medina, llamándolo así no sólo en el .te-*160rreno familiar sino públicamente, habiendo estado dicho menor en la posesión continua del estado y derecho de hijo natural de su padre Jesús Bird Arias, mediante actos directos del padre, tales como su-ministrarle alimentos, vivir con él en el mismo hogar, comprarle casas y dejarle en fideicomiso una cantidad de dinero en su testamento.”
Escriclie define las palabras “concubina,” “concubina-rio” y “concubinato,” así:
“Concubina. La manceba, o la mujer que vive y cohabita con algún hombre como si fuera su marido, siendo ambos solteros y pu-diendo contraer entre sí legítimo matrimonio; bien que en sentido más lato y general se llama también concubina cualquier mujer que hace vida maridable con un hombre que no es su marido, cualquiera que sea el estado de ambos.”
“ Concubinario. El que hace vida maridable con una mujer sin estar casado con ella.”
“Concubinato. La comunicación o trato de un hombre con su concubina.”
Al tratar sobre la “concubina,” dice también Escriclie lo que sigue:
“La concubina, entre los romanos, casi no se diferenciaba de la mujer legítima sino en el nombre y en la dignidad, de modo que por eso se llamaba mujer menos legítima; y así como por el derecho romano no era lícito tener a un tiempo muchas mujeres, tampoco se permitía tener juntamente muchas concubinas.”
Por las leyes de partida, todo el que no fuese casado u ordenado podía haber barragana, amiga o manceba, con tal que fuere una sola y la tuviere en su casa: Leyes 2, título 14; 1, 12 Corpus Juris 392.
La corte inferior declaró probado que no hubo prueba de concubinato y con esta declaración de la corte estamos en completo acuerdo. Hubo cierta prueba, principalmente de la propia demandante, de haber tenido ella relaciones car-nales con Jesús Bird Arias a la fecha de la concepción del niño Agustín Medina, pero no hubo prueba satisfactoria de que este hombre y esta mujer vivían juntos en forma marital *161alguna, o como marido y mujer. El concubinato a que alude el Código Civil se refiere a la condición de vivir juntos lo mismo que marido y mujer sin estar realmente casados. No es suficiente que un hombre coloque a una mujer en una casa y frecuentemente la visite, especialmente si él tiene un hogar propio independiente como la prueba tiende a mostrar.
Pero la demanda también habla de las continuas “rela-ciones amorosas. ’ ’ Este niño, Agustín Medina, nació en mayo de 1903, cuando se encontraba en vigor la ley que a conti-nuación citamos:
“Art. 189. — El padre está obligado a reconocer al hijo ilegítimo en los casos siguientes:
“1. Cuando exista escrito suyo indubitado en que expresamente, reconozca su paternidad.
“2. Cuando pública o privadamente le tenga por hijo suyo o le haya llamado tal en conversación o se ocupe de su educación y sos-tenimiento.
“3. Cuando la madre fué conocida viviendo en concubinato con el padre al tiempo del embarazo o nacimiento del hijo, o cuando éste haya nacido llevando sus padres relaciones amorosas.”
El texto español emplea las palabras “relaciones amoro-sas.” Tal vez éstas en su sentido más amplio podrían in-cluir meras relaciones sexuales, pero en la sociedad en general se considera que estas palabras significan una relación entre amantes, con el compromiso más o menos de casarse. El “llevar relaciones amorosas” generalmente no envuelve en sí ningún significado malo. El significado que quiso ex-presar la Legislatura queda completamente claro por el texto inglés donde se traducen las palabras “relaciones amorosas” por engaged to be married. No hay duda, pues, en cuanto a la intención de la Legislatura, y no hubo prueba de que Jesús Bird Arias y María Medina jamás tuvieron la inten-ción de casarse o estaban comprometidos para casarse.
Con respecto a las otras insinuaciones contenidas en los párrafos 4 y 6 de la demanda, es bastante con decir que no *162hubo prueba suficiente de los hechos que en ellos se especi-fican. Existieron tal vez actos aislados por parte de Jesús Bird Arias. El pudo haber tenido cierto interés en este niño. Pero la corte inferior no declaró ni podemos nosotros de-clarar en vista de la prueba, que él jamás hubiera reconocido pública o privadamente a este niño. La prueba en este particular es demasiado vaga y como hemos dicho en vários ca-sos, la prueba de filiación debe ser robusta. Véase el de Somohano y otros.
Hubo cierta prueba de referencia de que Jesús Bird Arias otorgó un testamento en el cual dispuso que alguna otra persona debía velar por el cuidado de este niño, pero el testa-mento no fué incluido en los autos ante nos, y al parecer no se presentó como prueba, ni la petición de que alguien debía cuidar de un niño sería por sí un reconocimiento sufi-ciente que equivalga al reconocimiento por testamento para que quede comprendido dentro del párrafo primero del ar-tículo 189, y esta referencia al testamento aún considerada -en relación con otras circunstancias, no es bastante para que el caso quede comprendido dentro de las prescripciones del párrafo 2 del artículo 189. Tal vez si la corte inferior hu-biera dictado sentencia a favor de la demandante, posible-mente hubiéramos podido pensar que la prueba era suficiente, pero en vista de la pronta declaración del juez, como revela su opinión, nos sentimos obligados a confirmar la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciado Aldrey.
El Juez Asociado Sr. Hutchison firmó: “Conforme con la sentencia.”